Exhibit 10.7

COMPUTER SCIENCES CORPORATION


2007 EMPLOYEE INCENTIVE PLAN


2015 RETENTION AWARD AGREEMENT


1.
Grant of Award.

This Agreement (“Agreement”) is made and entered into as of December 15, 2015
(the “Grant Date”) by and between Computer Sciences Corporation, a Nevada
corporation (the “Company”), and J. Michael Lawrie, a full-time employee of the
Company and/or one or more of its subsidiaries (the “Employee”).
This Agreement granting the Employee an award under the Plan (the “Award”) shall
be subject to all of the terms and conditions set forth in the Computer Sciences
Corporation 2007 Employee Incentive Plan (the “Plan”) and this Agreement. Except
as defined in Appendix A, capitalized terms shall have the same meanings
ascribed to them under the Plan.
This Award is subject to the data privacy provisions set forth in Appendix B.
Award Granted: 338,869 Restricted Stock Units (the “RSUs”)
2.    Vesting of RSUs.
(a)    Financial Component. Between 0% and 100% of the Financial Component RSUs
(as defined in Appendix C to this Agreement) shall vest on December 15, 2018
(the “FC Vesting Date”) based on the Company’s performance for its 2018 fiscal
year (“FY2018”) as determined by the Committee pursuant to Appendix C to this
Agreement, provided (except as otherwise provided in this Agreement) the
Employee remains continuously employed with the Company or any of its
subsidiaries from the Grant Date until the FC Vesting Date.
(b)    Organizational Health Component. 50% of the Organizational Health
Component RSUs (as defined in Appendix C to this Agreement) shall vest on the
date on or as soon as administratively practicable after March 31, 2017 (the
“First OHC Vesting Date”) on which the Committee certifies achievement of the
performance goals specified in Appendix C to this Agreement with respect to such
RSUs, and, provided such certification is made: (i) an additional 25% of the
Organizational Health Component RSUs shall vest on September 30, 2017 (the
“Second OHC Vesting Date”) and (ii) the final 25% of the Organizational Health
Component RSUs shall vest on March 31, 2018 (the “Third OHC Vesting Date” and,
together with the First OHC Vesting Date and the Second OHC Vesting Date, an
“OHC Vesting Date”); provided in each case that the Employee remains
continuously employed with the Company or any of its subsidiaries from the Grant
Date until each applicable OHC Vesting Date.



1

--------------------------------------------------------------------------------



3.    Settlement of RSUs. Except as otherwise provided in Section 4, any RSUs
that vest pursuant to Section 2 above shall be settled in an equal number of RSU
Shares on the applicable Scheduled Settlement Date. Any Dividend Equivalents
will be paid with respect to such RSU Shares delivered in settlement at the same
time as the RSUs are settled.
4.
Effect of Termination of Employment; Change in Control; Recoupment and
Forfeiture.

(a)    Qualifying Termination. If the Employee experiences a Qualifying
Termination or if Employee resigns without Good Reason, in each case on or after
April 1, 2017, and such termination occurs before the FC Vesting Date or any OHC
Vesting Date, then any unvested RSUs, to the extent outstanding as of the time
of such termination and not previously cancelled pursuant to the terms of this
Agreement, shall remain outstanding and eligible to vest and settle pursuant to
Section 2 and Appendix C and the other terms and conditions of this Agreement,
based on performance as if such termination had not occurred.
(b)    Death/Disability.
(i)    If, on or before the end of FY2018, the Employee’s status as an employee
of the Company or any of its subsidiaries is terminated by reason of the death
or Disability of the Employee, then on or as soon as administratively
practicable (but in any event within 2.5 months) after the Employee’s status as
an employee of the Company or its subsidiaries is terminated (the “Employment
Termination Date”) the Company shall settle the unvested portion of the
Financial Component RSUs in full by delivering a pro-rated amount of 100% of the
Financial Component RSUs, with such pro-ration based on the Employee’s period of
service during the applicable performance period.
(ii)    If, after the end of FY2018 and prior to the FC Vesting Date, the
Employee’s status as an employee of the Company or any of its subsidiaries is
terminated by reason of the death or Disability of the Employee, then the
Company shall settle the unvested portion of the Financial Component RSUs in
accordance with Section 2(a) and Appendix C of this Agreement, without
pro-ration, as soon as practicable (but in any event within 2.5 months) after
the Employment Termination Date.
(iii)    If, on or before March 31, 2017, the Employee’s status as an employee
of the Company or any of its subsidiaries is terminated by reason of the death
or Disability of the Employee, then on or as soon as administratively
practicable (but in any event within 2.5 months) after the Employment
Termination Date the Company shall settle the unvested portion of the
Organizational Health Component RSUs in full by delivering a pro-rated amount of
100% of the Organizational Health Component RSUs, with such pro-ration based on
the Employee’s period of service during the applicable performance period.
(iv)    If, after March 31, 2017 and prior to any OHC Vesting Date, the
Employee’s status as an employee of the Company or any of its subsidiaries is
terminated by reason of the death or Disability of the Employee, then on or as
soon as administratively practicable (but in any event within 2.5 months) after
the Employment Termination Date

2

--------------------------------------------------------------------------------



the Company shall settle the unvested portion of the Organizational Health
Component RSUs in accordance with Section 2(b) and Appendix C of this Agreement,
without pro-ration, as soon as practicable (but in any event within 2.5 months)
after the Employment Termination Date.
(v)    If settlement is by reason of termination due to death, settlement shall
be to the beneficiary designated by the Employee for such purpose.
(c)    Cancellation of RSUs upon Other Termination of Employment. If, prior to
the FC Vesting Date or any OHC Vesting Date, the Employee’s status as an
employee of the Company or any of its subsidiaries terminates for any reason
other than pursuant to Sections 4(a) or (b) above or pursuant to Section 4(e)
below, then the unvested portion of the RSUs and all related Dividend
Equivalents shall automatically be cancelled as of the Employment Termination
Date.
(d)    Cancellation of RSUs upon Failure to Meet Performance Goals. If the
Committee determines with respect to all or any portion of either component of
the RSUs that the applicable performance goals with respect to such component
specified in Appendix C to this Agreement have not been achieved, then any such
RSUs and all related Dividend Equivalents shall automatically be cancelled as of
the close of business on the date of such determination.
(e)    Change in Control.
(i)    If a Change in Control occurs on or before the last day of FY2018, the
number of Financial Component RSUs, if any, that are outstanding and unvested as
of the date of the Change in Control and that would be eligible to vest on the
FC Vesting Date in accordance with Section 2(a) and Appendix C based on the
Company’s predicted performance for FY2018 if the trend represented by the
Company’s performance through the date of the Change in Control were to continue
through the end of FY2018, all as determined by the Committee, shall remain
outstanding and shall continue to vest following the Change in Control subject
only to Employee’s continued employment with the Company or any of its
subsidiaries until the FC Vesting Date in accordance with the terms hereof, and
any remaining Financial Component RSUs shall automatically be cancelled;
provided, however, that if the Employee experiences a Qualifying Termination on
or after the date of such Change in Control and before the FC Vesting Date,
then, notwithstanding Section 4(a) to the contrary, any such Financial Component
RSUs shall immediately vest as of the date of such termination and be settled in
an equal number of RSU Shares on or as soon as administratively practicable (but
in any event within 2.5 months) thereafter.
(ii)    If a Change in Control occurs after the last day of FY2018 and on or
before the FC Vesting Date, the number of Financial Component RSUs, if any, that
are outstanding and unvested as of the date of the Change in Control and that
are eligible to vest in accordance with Section 2(a) and Appendix C based on the
Company’s actual performance for FY2018 as determined by the Committee shall
remain outstanding and shall continue to vest following the Change in Control
subject only to Employee’s continued employment with the Company or any of its
subsidiaries until the FC Vesting Date in accordance with the terms hereof;
provided, however, that if the Employee experiences a

3

--------------------------------------------------------------------------------



Qualifying Termination on or after the date of such Change in Control and before
the FC Vesting Date, then, notwithstanding Section 4(a) to the contrary, any
such Financial Component RSUs shall immediately vest as of the date of such
termination and be settled in an equal number of RSU Shares on or as soon as
administratively practicable (but in any event within 2.5 months) thereafter.
(iii)    If a Change in Control occurs on or before any OHC Vesting Date, all
unvested Organizational Health Component RSUs, to the extent outstanding as of
the time of such Change in Control and not previously cancelled pursuant to the
terms of this Agreement, shall immediately vest upon the Change in Control and
be settled in an equal number of RSU Shares on or within 10 days thereafter.
(iv)    Any Dividend Equivalents will be paid with respect to the RSU Shares
delivered in settlement of any RSUs under this Section 4(e) at the same time as
such RSUs are settled.
(f)    Recoupment and Forfeiture. Settlement of all or a portion of the Award
pursuant to Section 3 or Section 4(e) is subject to the forfeiture provisions of
this Section 4. Settlement of all or a portion of the Award is subject to
recoupment by the Company pursuant to Section 6.
(g)    Leave of Absence. If the Employee is granted a leave of absence
(including a military leave of absence), the Employee and the Company each
reasonably anticipate that the Employee will return to active employment and
either (x) the leave of absence is to be for not more than six months or (y) at
all times during the leave of absence the Employee has a statutory or
contractual right to return to work, then for purposes of this Award: (i) while
on leave of absence the Employee shall be treated as if he were an active
employee; (ii) if the Employee’s leave of absence is terminated and the Employee
does not timely return to active employment, the date of the end of the leave of
absence shall be treated as the date on which the Employee has a termination of
employment; (iii) if the Employee’s leave of absence is terminated and the
Employee timely returns to active employment, he shall be treated as if active
employment had continued uninterrupted during the leave of absence; and (iv) if
the Employee’s leave of absence continues to the Scheduled Settlement Date or a
settlement date set forth in Section 4(e) above, any vested RSUs which the
Employee would otherwise be entitled to receive if he were an active employee
shall be settled on such date.


(h)    Coordination with Employment Agreement. The treatment of the RSUs upon
any termination of Employee’s employment as described herein are intended to be
consistent with the terms governing the treatment of Employee’s annual cycle PSU
awards upon termination of employment under the Employment Agreement and, in the
event of any conflict between the terms of the Employment Agreement and the
terms hereof with respect to such treatment, the terms of the Employment
Agreement shall control; provided, however, that the terms of Section 4(e)
hereof regarding treatment of the RSUs upon a Change in Control shall supersede
any conflicting terms in the Employment Agreement.



4

--------------------------------------------------------------------------------



5.
Withholding and Taxes.

(a)    If the Company and/or the Employer are obligated to withhold an amount on
account of any federal, state or local tax imposed as a result of the grant or
settlement of the RSUs pursuant to this Agreement (collectively, “Taxes”),
including, without limitation, any federal, state or other income tax, or any
F.I.C.A., state disability insurance tax or other employment tax (the date upon
which the Company and/or the Employer becomes so obligated shall be referred to
herein as the “Withholding Date”), then the Employee shall pay to the Company on
the Withholding Date, the minimum aggregate amount that the Company and the
Employer are so obligated to withhold, as such amount shall be determined by the
Company (the “Minimum Withholding Liability”), which payment shall be made by
the automatic cancellation by the Company of a portion of the RSU Shares;
provided that the Company is not then prohibited from purchasing or acquiring
such shares of Common Stock (such shares to be valued on the basis of the
aggregate Fair Market Value thereof on the Withholding Date, plus the value of
the Dividend Equivalents associated with such shares on the Withholding Date);
and provided further that the RSU Shares to be cancelled shall be those that
would otherwise have been delivered to the Employee the soonest upon settlement
of the RSUs; and provided further, however, that the Employee may, on or before
the Withholding Date, irrevocably elect to instead pay to the Company, by check
or wire transfer delivered or made within one business day after the Withholding
Date, an amount equal to or greater than the Minimum Withholding Liability.
(b)    The Employee acknowledges that neither the Company nor the Employer has
made any representation or given any advice to the Employee with respect to
Taxes.
6.
Recoupment and Forfeiture.

(a)    Refund of Stock Value; Forfeiture of RSUs.
(i)    Refund of Stock Value. If the Employee breaches any of the covenants set
forth in Section 6(b)(i), (ii) or (iii) hereof during the Applicable Restrictive
Period for any Settlement Date, then, if the RSUs were settled within the one
year period prior to the occurrence of such event, the Employee shall
immediately deliver to the Company an amount in cash equal to the (i) aggregate
Fair Market Value, determined as of such Settlement Date, of all RSU Shares
which were delivered to the Employee or cancelled in payment of Taxes on such
Settlement Date and (ii) Dividend Equivalents paid to the Employee in respect of
the RSU Shares.
(ii)    Forfeiture of RSUs. If the Employee breaches any of the covenants set
forth in Section 6(b)(i), (ii) or (iii) hereof prior to the Settlement Date for
the RSUs, the RSUs and all related Dividend Equivalents shall be terminated and
forfeited.
(b)    Triggering Events. The events referred to in Sections 4(f) and 6(a)
hereof are as follows:

5

--------------------------------------------------------------------------------



(i)    Non-Disclosure and Non-Use of Confidential Information. The Employee
agrees not to disclose, use, copy or duplicate or otherwise permit the use,
disclosure, copying or duplication of any Confidential Information (other than
in connection with authorized activities conducted in the course of the
Employee’s employment at the Company for the benefit of the Company) during the
period of including during his/her employment with the Company or at any time
thereafter. The Employee agrees to take all reasonable steps and precautions to
prevent any unauthorized disclosure, use, copying or duplication of Confidential
Information.
(ii)    Non-Solicitation of the Company’s Employees, Clients, and Prospective
Clients. During the time of the Employee’s employment and for a period of 24
months thereafter, the Employee shall not, without the express, prior written
consent of the Company’s General Counsel, engage in any of the conduct described
in paragraphs (A) and (B) below, either directly or indirectly, individually or
as an employee, agent, contractor, consultant, member, partner, officer,
director or stockholder (other than as a stockholder of less than 5% of the
equities of a publicly held corporation) or in any other capacity for any
person, firm, partnership or corporation:
(A)    hire, attempt to hire or assist any other person or entity in hiring or
attempting to hire any current employee of the Company or any person who was a
Company employee within the 6-month period preceding such hiring or attempted
hiring;
(B)    solicit, divert or cause a reduction in the business or patronage of any
Client or Prospective Client.
(iii)    Non-Competition. During the time of the Employee’s employment and for a
period of 12 months thereafter, the Employee shall not, without the express,
prior written consent of the Company’s General Counsel, either directly or
indirectly, as an employee, agent, contractor, consultant, partner, member,
officer, director or stockholder (other than as a stockholder of less than 5% of
the equities of a publicly traded corporation), wherever the Company is
marketing or providing its services or products, participate in any activity as,
or for, a Competitor of the Company which is the same or similar to the
activities in which the Employee was involved at the Company.
(c)    Waiver of Recoupment. Notwithstanding the foregoing, the Employee shall
be released from (i) all of his or her obligations under Section 6(a) hereof in
the event that a Change in Control occurs within three years prior to the
Employment Termination Date, and (ii) some or all of his or her obligations
under Section 6(a) hereof in the event that the Committee (if the Employee is an
executive officer of the Company) or the Company’s Chief Executive Officer (if
the Employee is not an executive officer of the Company) shall determine, in
their respective sole discretion, that such release is in the best interests of
the Company.

6

--------------------------------------------------------------------------------



(d)    Effect on Other Rights and Remedies. The rights of the Company set forth
in this Section 6 shall not limit or restrict in any manner any rights or
remedies which the Company or any of its affiliates may have under law or under
any separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 6(b) hereof.
(e)    Reasonableness. The Employee agrees that the terms and conditions set
forth in this Section 6 are fair and reasonable and are reasonably required for
the protection of the interests of the Company. If, however, in any judicial
proceeding any provision of this Section 6 is found to be so broad as to be
unenforceable, the Employee and the Company agree that such provision shall be
interpreted to be only so broad as to be enforceable.
(f)    Clawback. As an additional condition of receiving this Award, the
Employee agrees and acknowledges that the Award shall be subject to repayment to
the Company in whole or in part in the event of a financial restatement or in
such other circumstances as may be required by applicable law or as may be
provided in any clawback policy that is adopted by the Company.
7.
Registration of Units.

The Employee’s right to receive the RSU Shares shall be evidenced by book entry
(or by such other manner as the Committee may determine).
8.
Certain Corporate Transactions.

In the event that the outstanding securities of any class then comprising the
RSU Shares are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split or the
like, then, unless the Committee shall determine otherwise, the term “RSU
Shares,” as used in this Agreement, shall, from and after the date of such
event, include such cash, property and/or securities so distributed in respect
of the RSU Shares, or into or for which the RSU Shares are so increased,
decreased, exchanged or converted.
9.
Shareholder Rights.

The Employee shall have no rights of a shareholder with respect to RSU Shares
subject to this Award unless and until such time as the Award has been settled
by the transfer of shares of Common Stock to the Employee.
10.
Assignment of Award.

Except as otherwise permitted by the Committee, the Employee’s rights under the
Plan and this Agreement are personal; no assignment or transfer of the
Employee’s rights under and interest in this Award may be made by the Employee
other than by will or by the laws of descent and distribution.

7

--------------------------------------------------------------------------------



11.
Notices.

Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:
(a)    by registered or certified United States mail, postage prepaid, to
Computer Sciences Corporation, Attn: Corporate Secretary, 3170 Fairview Park
Drive, Falls Church, VA 22042; or
(b)    by hand delivery or otherwise to Computer Sciences Corporation, Attn:
Corporate Secretary, 3170 Fairview Park Drive, Falls Church, VA 22042.
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.
12.
Stock Certificates.

Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 12 have been complied with.
13.
Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Employee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
14.
Plan.

The RSUs are granted pursuant to the Plan, as in effect on the Grant Date, and
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time; provided, however, that no such amendment shall
deprive the Employee, without his or her consent, of the RSUs or of any of the
Employee’s rights under this Agreement. The interpretation and construction by
the Committee of the Plan, this Agreement and such rules and regulations as may
be adopted by the Committee for the purpose of administering the Plan shall be
final and binding upon the Employee. Until the RSUs are settled in full, the
Company shall, upon written request therefor, send a copy of the Plan, in its
then-current form, to the Employee.



8

--------------------------------------------------------------------------------



15.
No Employment Guaranteed.

No provision of this Agreement shall (a) be deemed to form an employment
contract or relationship with the Company or any of its subsidiaries, (b) confer
upon the Employee any right to be or continue to be in the employ of the Company
or any of its subsidiaries, (c) affect the right of the Employer to terminate
the employment of the Employee, with or without cause, or (d) confer upon the
Employee any right to participate in any employee welfare or benefit plan or
other program of the Company or any of its subsidiaries other than the Plan. The
Employee hereby acknowledges and agrees that the Employer may terminate the
employment of the Employee at any time and for any reason, or for no reason,
unless applicable law provides otherwise or unless the Employment Agreement
provides otherwise.
16.
Nature of Company Restricted Stock Unit Grants.

The Employee acknowledges and agrees that:
(a)    the Plan was established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
(b)    the Company grants RSUs voluntarily and on an occasional basis, and the
receipt of the RSUs by the Employee does not create any contractual or other
right to receive any future grant of RSUs, or any benefits in lieu of a grant of
RSUs;
(c)    all decisions with respect to future grants of RSUs by the Company will
be made in the sole discretion of the Company;
(d)    the Employee is voluntarily participating in the Plan; and
(e)    the future value of the RSUs is unknown and cannot be predicted with
certainty.
17.
Governing Law; Consent to Jurisdiction.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any action, suit or proceeding to enforce the terms and
provisions of this Agreement, or to resolve any dispute or controversy arising
under or in any way relating to this Agreement, may be brought in the state
courts for the County of Washoe, State of Nevada, United States of America, and
the parties hereto hereby consent to the jurisdiction of such courts. If the
Employee has received this or any other document related to the Plan translated
into a language other than English, and the translated version is different than
the English version, the English version will control.



9

--------------------------------------------------------------------------------



18.
Entire Agreement; Amendment and Waivers.

This Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not stated or incorporated by
reference herein, shall bind either party hereto. None of the terms and
conditions of this Agreement may be amended, modified, waived or canceled except
by a writing, signed by the parties hereto specifying such amendment,
modification, waiver or cancellation. A waiver by either party at any time of
compliance with any of the terms and conditions of this Agreement shall not be
considered a modification, cancellation or consent to a future waiver of such
terms and conditions or of any preceding or succeeding breach thereof, unless
expressly so stated.
19.
Section 409A Compliance.

Payments under this Agreement are designed to be made in a manner that is exempt
from or compliant with Section 409A of the U.S. Internal Revenue Code (the
“Code”) as a “short-term deferral,” and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).
Notwithstanding anything to the contrary in this Agreement, if, upon the advice
of its counsel, the Company determines that the settlement of an RSU Share
pursuant to this Agreement is or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A (“409A Taxes”) as applicable at the time such settlement is
otherwise required under this Agreement, then such payment may be delayed to the
extent necessary to avoid 409A Taxes. In particular:
(a)    if the Employee is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Employee’s “separation from
service” (other than due to death) within the meaning of Section 1.409A-1(h) of
the Treasury Regulations, such settlement shall be delayed until the earlier of
(i) the first business day following the expiration of six months from the
Employee’s separation from service, (ii) the date of the Employee’s death, or
(iii) such earlier date as complies with the requirements of Section 409A (the
“Settlement Delay Period”); and
(b)    if all or any part of such RSU Share has been converted into cash
pursuant to Section 8 hereof, then:
(i)    upon settlement of such RSU Share, such cash shall be increased by an
amount equal to interest thereon for the Settlement Delay Period at a rate equal
to the default rate credited to amounts deferred under the Company’s Deferred
Compensation Plan; provided, however, that such rate shall be calculated on a
monthly average basis rather than a daily basis; and
(ii)    the Company shall fund the payment of such cash to the Employee upon
settlement of such RSU Share, including the interest to be paid with respect
thereto (collectively, the “Delayed Cash Payment”), by establishing and
irrevocably

10

--------------------------------------------------------------------------------



funding a trust for the benefit of the Employee, but only if the establishment
of such trust does not result in any taxes or penalties becoming due under
Section 409A(b). Such trust shall be a grantor trust described in Section 671 of
the U.S. Internal Revenue Code and intended not to cause tax to be incurred by
the Employee until amounts are paid out from the trust to the Employee. The
trust shall provide for distribution of amounts to the Employee in order to pay
taxes, if any, that become due on the amounts as to which payment is being
delayed during the Settlement Delay Period pursuant to this Section 19, but only
to the extent permissible under Section 409A of the U.S. Internal Revenue Code
without the imposition of 409A Taxes. The establishment and funding of such
trust shall not affect the obligation of the Company to pay the Delayed Cash
Payment pursuant to this Section 19.

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
duly executed as of the Grant Date.




EMPLOYEE
 
COMPUTER SCIENCES CORPORATION
 
 
 
/s/ J. Michael Lawrie
 
By: /s/ William L. Deckelman, Jr.
J. Michael Lawrie
 
William L. Deckelman, Jr.
 
 
Executive Vice President and
 
 
General Counsel

The Employee acknowledges receipt of the Plan and a Prospectus relating to this
award, and further acknowledges that he or she has reviewed this Agreement and
the related documents and accepts the provisions thereof.



/s/ J. Michael Lawrie
J. Michael Lawrie
«Address_Line_1»
«Address_Line_2»
«Address_Line_3»
«Address_Line_4»
«Address_Line_5»





12

--------------------------------------------------------------------------------



Appendix A


1.
Definitions.

For purposes of this Agreement:
(a)    “Applicable Restrictive Period” shall mean, with respect to each
Settlement Date, the period set forth in Section 6(b)(i), (ii) or (iii) hereof,
respectively.
(b)    “Cause” shall mean: (A) fraud, misappropriation, embezzlement or other
act of material misconduct against the Company or any of its affiliates; (B)
conviction of a felony involving a crime of moral turpitude; (C) willful and
knowing violation of any rules or regulations of any governmental or regulatory
body material to the business of the Company; or (D) substantial and willful
failure to render services in accordance with the terms of his or her employment
(other than as a result of illness, accident or other physical or mental
incapacity), provided that (X) a demand for performance of services has been
delivered to the Employee in writing by the Employee’s supervisor at least 60
days prior to termination identifying the manner in which such supervisor
believes that the Employee has failed to perform and (Y) the Employee has
thereafter failed to remedy such failure to perform.
(c)    “Change in Control” means the consummation of a “change in ownership” of
the Company, a “change in effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company, and in each
case, as defined under Code Section 409A.
(d)    “Client” means any client with respect to whom the Employee provided
services, on behalf of whom the Employee transacted business, or with respect to
whom the Employee possessed Confidential Information during the 12-month period
preceding each of (i) the date the Employee engages in an act described in
Section 6(b)(ii)(B) and (ii) the date of the termination of the Employee’s
employment with the Company for any reason.
(e)    “Common Stock” means the Common Stock, par value $1.00 per share, of the
Company.
(f)     “Competitor” means an individual, business or any other entity or
enterprise engaged or having publicly announced its intent to engage in business
that is substantially similar to the Company’s business. For purposes of this
Agreement, the parties specifically agree that: the Company is engaged in the
business of providing technology-enabled solutions and services; that the
Company’s capabilities include, but are not limited to, system design and
integration, information technology and business process outsourcing,
applications software development, Web and application hosting, mission support
and management consulting; and that the Company actively solicits business and
services clients located throughout the United States and the world. A
non-exhaustive list of the Company’s Competitors includes Accenture, Xerox/ACS,
HP/EDS, General Dynamics, IBM, L-3 Communications, Lockheed Martin, Northrop
Grumman, Dell/Perot Systems, SAIC, Oracle/Sun Microsystems, Unisys Corporation,
Infosys, WiPro, Tata, Cognizant, or any subsidiary or affiliate thereof.

13

--------------------------------------------------------------------------------



(g)    “Confidential Information” means all Company trade secrets, patents,
copyrights, confidential or proprietary business information and data, sales and
financial data, pricing information, manufacturing and distribution methods,
information relating to the Company’s business plans and strategies including,
but not limited to, customers and/or prospects, or lists thereof, marketing
plans and procedures, research and development plans, methods of doing business,
both technical and non-technical, information relating to the design,
architecture, flowcharts, source or object code and documentation of any and all
computer software products which the Company has developed, acquired or licensed
or is in the process of developing, acquiring or licensing or shall develop,
acquire or license in the future, hardware and database technologies or
technological information, formulae, designs, process and systems information,
intellectual property rights, and any other confidential or proprietary
information which relates to the business of the Company or to the business of
any client or vendor of the Company or any other party with whom the Company
agrees to hold information in confidence, whether patentable, copyrightable or
protectable as trade secrets or not. Confidential Information does not include
information which is (i) already known by the Employee without an obligation of
confidentiality, (ii) publicly known or becomes publicly known through no
unauthorized act of the Employee, (iii) rightfully received from a third party
without an obligation of confidentiality, (iv) disclosed without similar
restrictions by the Company to a third party (other than an affiliate or
customer of the Company), or (v) approved by the Company, in writing, for
disclosure.
(h)    “Disability” shall mean the Employee has become “disabled,” as such term
is defined in Section 409A of the U.S. Internal Revenue Code and the regulations
thereunder.
(i)     “Dividend Equivalents” means, with respect to a RSU Share, an amount
equal to all dividends and other distributions (or the economic equivalent
thereof) that are payable to shareholders of record on a share of Common Stock
during the period commencing on the Grant Date and ending on the applicable
Settlement Date for such RSU Share.
(j)    “Employer” shall mean the Employee’s employer.
(k)    “Employment Agreement” shall mean Employee’s employment agreement with
the Company dated February 7, 2012, as amended.
(l)    “Good Reason” has the same meaning as set forth in the Employment
Agreement.
(m)    “Prospective Client” means any individual or enterprise who is not a
Client but with whom the Company was in active business discussions or
negotiations at any time during either (i) the date the Employee engages in an
act described in Section 6(b)(ii)(B) or (ii) the 12-month period preceding the
termination of the Employee’s employment with the Company for any reason and in
each case whose identity became known to the Employee in connection with the
Employee’s relationship with or employment by the Company.
(n)    “Qualifying Termination” has the same meaning as set forth in the
Employment Agreement.

14

--------------------------------------------------------------------------------



(o)    “Scheduled Settlement Date” shall mean, as applicable: (i) with respect
to the Financial Component RSUs, the FC Vesting Date, and (ii) with respect to
each vesting tranche of the Organizational Health Component RSUs, the OHC
Vesting Date applicable to such tranche; or, in either case, as soon as
administratively practicable (but in any event no later than 2.5 months)
thereafter.
(p)    “Settlement Date” shall mean, with respect to each RSU Share, the date
upon which the RSU was settled by the delivery of such RSU Share to the Employee
or the date upon which such RSU Share was cancelled in payment of Taxes (as
hereinafter defined).
(q)    “RSU Shares” shall mean the number of shares of Common Stock to be
delivered upon settlement of the RSUs.

15

--------------------------------------------------------------------------------



Appendix B


1.
Data Privacy.

(a)    In order to implement, administer, manage and account for the Employee’s
participation in the Plan, the Company and/or the Employer may:
(i)    collect and use certain personal data regarding the Employee, including,
without limitation, the Employee’s name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all restricted stock
units and other stock based incentives granted, awarded or sold to the Employee
by the Company (collectively, the “Data”);
(ii)    transfer the Data, in electronic or other form, to employees of the
Company and its subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee’s country or in other
countries that may have different data privacy laws and protections than the
Employee’s country;
(iii)    transfer the Data, in electronic or other form, to a broker or other
third party with whom the Employee has elected to deposit any RSU Shares issued
in settlement of the RSUs; and
(iv)    retain the Data for only as long as may be necessary in order to
implement, administer, manage and account for the Employee’s participation in
the Plan.
(b)    The Employee hereby consents to the collection, use, transfer and
retention of the Data, as described in this Agreement, for the exclusive purpose
of implementing, administering, managing and accounting for the Employee’s
participation in the Plan.
(c)    The Employee understands that by contacting his or her local human
resources representative, the Employee may:
(i)    view the Data;
(ii)    correct any inaccurate information included within the Data;
(iii)    request additional information regarding the storage and processing of
the Data

16

--------------------------------------------------------------------------------



(iv)    request a list with the names and addresses of any potential recipients
of the Data; and
(v)    under certain circumstances and with certain consequences, prevent
further use, transfer, retention and/or processing of the Data.





17